6/2/2021                 Case 2:21-cv-00962-GMS       Document 1-1 Filed 06/02/21 Page 1 of 2
                                             https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl


                                               UNITED STATES DISTRICT COURT
                                                   DISTRICT OF ARIZONA


                                                     Civil Cover Sheet
  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
  1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained
  herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for
  use only in the District of Arizona.

    The completed cover sheet must be printed directly to PDF and filed as an attachment to the
                               Complaint or Notice of Removal.

                                                                                             Phoenix Police Department ;
   Plaintiff(s): Nicholas Woodall                                         Defendant(s):
                                                                                             Richard Sias , Badge No. 9576
   County of Residence: Maricopa                                         County of Residence: Maricopa
   County Where Claim For Relief Arose: Maricopa


   Plaintiff's Atty(s):                                                  Defendant's Atty(s):
                                                                         Victoria Torrilhon , Assistant City Attorney
                                                                         Office of the Phoenix City Attorney
                                                                         200 W. Washington Street, Suite 1300
                                                                         Phoenix , Arizona 85003
                                                                         6022626761



  REMOVAL FROM MARICOPA COUNTY, CASE #CV2021-051387

  II. Basis of Jurisdiction:                    3. Federal Question (U.S. not a party)

  III. Citizenship of Principal
  Parties (Diversity Cases Only)
                            Plaintiff:- 1 Citizen of This State
                          Defendant:- 4 AZ corp or Principal place of Bus. in AZ

  IV. Origin :                                  2. Removed From State Court

  V. Nature of Suit:                            440 Other Civil Rights

  VI.Cause of Action:                           42 U.S.C. §§ 1983, 1985, and 1988

  VII. Requested in Complaint
                      Class Action: No
                   Dollar Demand: 19,000.00
                     Jury Demand: Yes

  VIII. This case is not related to another case.
https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                                      1/2
6/2/2021          Case 2:21-cv-00962-GMS       Document 1-1 Filed 06/02/21 Page 2 of 2
                                      https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl

  Signature: /s/ Victoria Torrilhon

           Date: 6/2/2021
  If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser
  and change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

  Revised: 01/2014




https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                           2/2
